Citation Nr: 1122531	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-36 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from September 7, 2007 to May 15, 2010, to include consideration of a finding of total disability based on individual unemployability (TDIU). 

2. Entitlement to an initial evaluation in excess of 70 percent for PTSD since May 15, 2010, to include consideration of TDIU. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service with the United States Navy from June 1967 to March 1971.  

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a January 2006 rating decision issued by the Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 10 percent rating.  

The claim has previously been considered by the Board; in January 2009 the Board remanded the claim for further development.  During the processing of the remand, VA issued a May 2009 rating decision granting an increased 30 percent evaluation for PTSD, effective September 7, 2007.  

The case was then returned to the Board, which in August 2009 denied an initial evaluation for PTSD in excess of 10 percent prior to September 7, 2007 and remanded the issue of evaluation in excess of 30 percent since September 7, 2007.  The evaluation prior to September 7, 2007, is now final; that stage of evaluation is no longer the subject of appeal.

In January 2011, while processing the Board remand, VA issued a rating decision granting an increased initial 70 percent evaluation for PTSD effective May 15, 2010.  

In connection with his appeals, the Veteran has submitted evidence relevant to his unemployment.  In accordance with current legal precedent and VA policy, a claim for TDIU is raised; this is part and parcel of the appeal for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issues have been recharacterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The August 2009 Board remand directed the RO to obtain copies of all clinical records of PTSD treatment from sources identified by the Veteran.  This would include both private and VA sources.  As this was not completed, an additional remand is required for compliance with the Board's directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a March 2010 letter VA did request that the Veteran supply the necessary releases to permit obtaining additional records from Dr. KPM, though the Veteran failed to supply such.  The Veteran did, however, identify VA facilities at which he was receiving treatment.  In April 2010, the Veteran submitted copies of VA treatment notes from February and April 2010 and reported that he would have another progress report the following week from his treating VA psychiatrist, Dr. CP.  Additionally, at a May 2010 VA examination the Veteran reported that he had been receiving psychiatric treatment from Dr. CP since his last exam in February 2009. 

Despite notification from the Veteran, the RO failed to obtain the complete current VA mental health treatment records and associate them with the record.  The VA has a duty to assist the Veteran in obtaining records which are in its custody; the Veteran's submission of selected notes does not alleviate VA's duty, particularly when he clearly indicates that there are additional relevant records.  An additional remand is required.  38 C.F.R. § 3.159(c).  

Additionally, the Veteran has submitted a copy of a notification letter from the Social Security Administration (SSA), dated in July 2010, informing him of the award of a monthly benefit based on total disability.  It must be presumed that the finding of disability is based in some part on the Veteran's psychiatric issues, and hence the SSA records are potentially relevant to the current appeal.  Social Security records are in the possession of a Federal agency and must be obtained unless shown to be unavailable.  38 C.F.R. § 3.159(c)(2).  

Moreover, it does not appear VA has issued a supplemental statement of the case (SSOC) addressing the recent submissions from the Veteran.

Further, in light of the need for remand, a second request for an appropriate release relevant to the records of Dr. KPM is advisable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete, updated VA treatment records from September 2007 to the present from the VA medical center in Kansas City, Missouri, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the Veteran and request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. KPM.  Upon receipt of such, VA must take appropriate action to contact the private doctor and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

The Veteran should additionally be asked to supply a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He should be informed of the importance of all information on this form, and that the failure to respond may have a negative effect on his appeal.

3.  Take appropriate steps to obtain complete records from SSA relied on in connection with the Veteran's recent award of disability benefits.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

